
	
		I
		112th CONGRESS
		1st Session
		H. R. 1901
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2011
			Mr. Rush (for
			 himself, Ms. Jackson Lee of Texas,
			 Ms. Fudge,
			 Ms. Norton,
			 Mr. Ellison,
			 Mr. Towns,
			 Mr. Davis of Illinois,
			 Mr. Hastings of Florida, and
			 Mr. Frank of Massachusetts) introduced
			 the following bill; which was referred to the
			 Committee on Education and the
			 Workforce, and in addition to the Committees on
			 Ways and Means,
			 Natural Resources, and
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To create and encourage the creation of jobs for youth,
		  and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be
			 referred to as Saving America’s Youth: the Youth Employment
			 Act of 2011 or SAY
			 YEA.
			(b)Table of
			 contentsThe table of
			 contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Programs for the employment of youth and other
				workers
					Sec. 101. Definition of disconnected youth.
					Sec. 102. New programs for employment of disconnected youth and
				other workers.
					Sec. 103. National public service employment
				program.
					Sec. 104. Authorization of appropriations.
					Title II—Tax incentives for the employment of youth and other
				workers
					Sec. 201. Extension of work opportunity tax credit.
					Sec. 202. Expansion of eligibility for work opportunity tax
				credit.
					Sec. 203. Extension of empowerment zone
				designations.
					Sec. 204. Disconnected youth employment credit.
					Title III—Preference for youth employment in Federal jobs and in
				the performance of Federal contracts
					Sec. 301. Preference for hiring youth park and forestry
				workers.
					Sec. 302. Preference for Federal contracts with employers
				offering youth apprenticeships.
				
			IPrograms for the
			 employment of youth and other workers
			101.Definition of
			 disconnected youthSubtitle D
			 of title I of the Workforce Investment Act of 1998 (29 U.S.C. 2911 et seq.) is
			 amended by inserting before section 166 the following new section:
				
					165.Definition of
				disconnected youthFor
				purposes of this subtitle, the term disconnected youth has the
				meaning given such term by section 51(d)(14)(B)(ii) of the Internal Revenue
				Code of 1986, except that subclause (I) of such section shall be applied by
				substituting 22 for
				25.
					.
			102.New programs
			 for employment of disconnected youth and other workersSubtitle D of title I of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2911 et seq.) is amended by inserting after
			 section 173A the following new sections:
				
					173B.Summer jobs for
				disconnected youth
						(a)In
				generalThe Secretary shall
				allot to States the amount appropriated under section 174(d) for the
				implementation of programs to create summer employment opportunities for
				disconnected youth.
						(b)AllotmentAn
				allotment under this section shall be made on the basis of the relative number
				of individuals who satisfy the certification criteria for disconnected youth in
				each State, compared to the total number of such individuals in all
				States.
						173C.State
				employment programs
						(a)In
				generalThe Secretary shall
				establish a program to award grants to States to carry out an employment
				program to which the following requirements apply:
							(1)Payments to
				employersThe State shall
				make payments to eligible employers for the partial reimbursement of wages paid
				by such employers to each employee hired or rehired under paragraph
				(2)(A).
							(2)Eligibility for
				paymentsAn employer shall be
				eligible for payments under the employment program if—
								(A)the employer hires
				a new employee, or rehires a former employee, after the date of enactment of
				this section; and
								(B)the employer is a
				small business concern (as defined in section 3(a)(1) of the Small Business Act
				(15 U.S.C. 632(a)(1))) or a medium-sized business concern.
								(3)Priority for
				paymentsThe State shall give priority for payments under
				paragraph (1) to an eligible employer if the employee hired or rehired under
				paragraph (2)(A) is a disconnected youth.
							(b)Maximum
				grantA grant awarded to a
				State under subsection (a) shall not exceed $100,000,000.
						173D.On-the-job
				training for disconnected youth
						(a)In
				generalThe Secretary shall,
				in accordance with subsection (c), make allotments and grants to States to
				carry out eligible on-the-job training programs for disconnected youth.
						(b)Eligible
				on-the-Job training program
							(1)In
				generalFor purposes of this section, an eligible on-the-job
				training program is an on-the-job training program under which an employer is
				eligible to receive, for each disconnected youth who is employed and is
				provided on-the-job training by the employer on or after the date of enactment
				of this section, a payment of—
								(A)25 percent of the total amount in paragraph
				(2), after the disconnected youth has been continuously employed by the
				employer for a period of 30 days; and
								(B)75 percent of the
				total amount in paragraph (2), after the disconnected youth has been
				continuously employed by the employer for a period of 6 months.
								(2)LimitationThe total amount an employer receives for
				each disconnected youth under a program for on-the-job training shall not
				exceed $4,000.
							(3)Covered
				employersUnder an eligible on-the-job training program, an
				employer that receives a payment under paragraph (1) may include—
								(A)a faith-based
				organization;
								(B)a public sector
				organization; or
								(C)a private
				employer.
								(c)Allotments and
				grants for programs for on-the-Job training
							(1)Allotment among
				States
								(A)In
				generalIn making allotments and grants to States under
				subsection (a), the Secretary shall apply rules similar to the rules of
				subparagraphs (B) and (C) of section 127(b)(1), except that—
									(i)references in such
				subparagraphs (B) and (C) to youth activities and statewide enforcement
				activities shall be treated as references to eligible programs for on-the-job
				training; and
									(ii)references in
				such subparagraph (C) to disadvantaged youth shall be treated as references to
				individuals who satisfy the certification criteria for disconnected
				youth.
									(B)Reallotment of
				unused amountsAllotments and grants made to States under
				subsection (a) may be reallotted. For purposes of the preceding sentence, rules
				similar to the rules of subsection (c) of section 127 shall apply, except that
				references in paragraph (1) of such subsection—
									(i)to
				such section, shall be treated as references to subsection (a) of this section;
				and
									(ii)to youth
				activities and statewide enforcement activities, shall be treated as references
				to eligible programs for on-the-job training.
									(2)Within State
				allocation
								(A)In
				generalAllotments and grants
				made to States under subsection (a) shall be allocated by the States to local
				areas to carry out programs for on-the-job training. For purposes of the
				preceding sentence, rules similar to the rules of paragraphs (2) and (3) of
				section 128(b) shall apply, except that references in such paragraphs to
				disadvantaged youth shall be considered to be references to individuals who
				satisfy the certification criteria for disconnected youth.
								(B)Reallocation of
				unused amountsStates may reallocate allotments and grants
				allocated under subparagraph (A). For purposes of the preceding sentence, rules
				similar to the rules of section 128(c) shall apply, except that—
									(i)references to
				paragraphs (2)(A) or (3) of section 128(b) shall be treated as references to
				subparagraph (A) of this paragraph; and
									(ii)references to youth activities shall be
				treated as references to eligible programs for on-the-job
				training.
									.
			103.National public
			 service employment programSubtitle D of title I of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2911 et seq.) is amended by inserting after
			 section 173D (as added by section 102 of this Act) the following new
			 section:
				
					173E.National
				public service employment program
						(a)In
				generalThe President shall
				establish a public service employment program to employ individuals to carry
				out works of a public nature in connection with—
							(1)parks;
							(2)roads; and
							(3)education, including—
								(A)schools; and
								(B)after-school
				programs.
								(b)PriorityPriority
				for jobs under this section shall be given to—
							(1)disconnected youth;
							(2)low-income
				individuals; and
							(3)the long-term
				unemployed.
							(c)OperationTo operate the program established under
				subsection (a), the President may utilize existing Federal departments and
				agencies, including the Department of Labor, the Department of Defense, the
				National Guard Bureau, the Department of Interior, the Department of
				Agriculture, the Army Corps of Engineers, the Department of Transportation, the
				Department of Energy, the Environmental Protection Agency, and Federal
				governmental
				corporations.
						.
			104.Authorization
			 of appropriationsSection 174
			 of the Workforce Investment Act of 1998 (29 U.S.C. 2919) is amended by adding
			 at the end the following new subsections:
				
					(d)Summer jobs for
				disconnected youthThere is
				authorized to be appropriated to the Secretary, in addition to any other amount
				authorized to be appropriated by this Act, $2,000,000,000 to carry out section
				173B.
					(e)State employment
				programsThere is authorized
				to be appropriated to the Secretary, in addition to any other amount authorized
				to be appropriated by this Act, $1,000,000,000 to carry out section
				173C.
					(f)On-the-Job
				training for disconnected youthThere is authorized to be
				appropriated to the Secretary, in addition to any other amount authorized to be
				appropriated by this Act, $500,000,000 to carry out section 173D.
					(g)National public
				service employment programThere is authorized to be appropriated
				to the President $3,000,000,000 to carry out section
				173E.
					.
			IITax
			 incentives for the employment of youth and other workers
			201.Extension of
			 work opportunity tax creditSubparagraph (B) of section 51(c)(4) of the
			 Internal Revenue Code of 1986 is amended by striking December 31,
			 2011 and inserting December 31, 2016.
			202.Expansion of
			 eligibility for work opportunity tax credit
				(a)Disconnected
			 youth and veterans hired after 2010Paragraph (14) of section 51(d) of the
			 Internal Revenue Code of 1986 is amended—
					(1)in the header by
			 striking hired in 2009 or
			 2010; and
					(2)in subparagraph
			 (A) by striking during 2009 or 2010 and inserting after
			 December 31, 2008.
					(b)Qualified Title
			 I–B youth services recipients
					(1)Member of
			 targeted groupParagraph (1)
			 of section 51(d) of such Code is amended by striking or at the
			 end of subparagraph (H), by striking the period and adding , or
			 at the end of subparagraph (I), and by adding at the end the following new
			 subparagraph:
						
							(J)a qualified Title I–B youth services
				recipient.
							.
					(2)Qualified Title
			 I–B youth services recipient definedSubsection (d) of section 51
			 of such Code is amended by adding at the end the following new
			 paragraph:
						
							(15)Qualified Title
				I–B youth services recipientThe term qualified Title I–B youth
				services recipient means any individual who is a participant (as defined
				in section 101(34) of the Workforce Investment Act of 1998 (29 U.S.C.
				2801(34))) who is receiving services under chapter 4 of subtitle B of title I
				of such
				Act.
							.
					(c)Qualified
			 ex-OffendersSubsection (d)
			 of section 51 of such Code is amended—
					(1)in subparagraph
			 (C) of paragraph (1) by striking qualified ex-felon and
			 inserting qualified ex-offender; and
					(2)by amending
			 paragraph (4) to read as follows:
						
							(4)Qualified
				ex-offenderThe term
				qualified ex-offender means any individual who is certified by the
				designated local agency as having been convicted of a felony or a misdemeanor
				under any statute of the United States or any State, and—
								(A)as having a hiring date which is not more
				than 3 years after the last date on which such individual was so convicted or
				was released from prison,
								(B)as being on parole
				or on probation for such conviction, or
								(C)as receiving
				transitional services for reintegration into the community after being released
				from
				prison.
								.
					(d)Increase in
			 allowable wage basesSection
			 51 of such Code is amended—
					(1)in paragraph (3)
			 of subsection (b) by striking $6,000 per year ($12,000 per year
			 and inserting $12,000 per year ($24,000 per year;
					(2)in clause (ii) of
			 subsection (d)(7)(B) by striking substituting $3,000 for
			 $6,000 and inserting substituting
			 $6,000 for $12,000;
					(3)in subsection (e)—
						(A)in subparagraph
			 (B) of paragraph (1) by striking $10,000 and inserting
			 $20,000;
						(B)in subparagraph
			 (A) of paragraph (3) by striking substituting $10,000 for
			 $6,000 and inserting substituting
			 $20,000 for $12,000; and
						(C)in subparagraph
			 (B) of paragraph (3) by striking substituting $833.33 for
			 $500 and inserting substituting
			 1,666.66 for $1,000; and
						(4)in paragraph (1)
			 of subsection (h)—
						(A)in subparagraph
			 (A) by striking $6,000 and inserting $12,000;
			 and
						(B)in subparagraph
			 (B) by striking $500 and inserting $1,000.
						(e)Effective
			 dateThe amendments made by this section shall apply with respect
			 to individuals who begin work for an employer after the date of enactment of
			 this Act.
				203.Extension of
			 empowerment zone designations
				(a)Extension of
			 empowerment zone designationsSubparagraph (A) of section
			 1391(d)(1) of the Internal Revenue Code of 1986 is amended to read as
			 follows:
					
						(A)in the case of an enterprise community, the
				close of the 10th calendar year beginning on or after such date of
				designation,
						.
				(b)Effective
			 dateThe amendment made by
			 subsection (a) shall take effect as if included in the amendments made by
			 section 753 of the Tax Relief, Unemployment Insurance Reauthorization, and Job
			 Creation Act of 2010 (Public Law 111–312).
				204.Disconnected
			 youth employment credit
				(a)In
			 generalSubpart D of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new section:
					
						45S.Disconnected
				youth employment credit
							(a)Amount of
				creditFor purposes of
				section 38, the amount of the disconnected youth employment credit determined
				under this section with respect to any employer for any taxable year is an
				amount equal to the lesser of—
								(1)the wages (as
				defined in subsection (c) of section 51) paid or incurred by an employer for
				services performed by an employee while such employee is a qualified employee,
				and
								(2)$3,000.
								(b)Qualified
				employeeFor purposes of this section, the term qualified
				employee means an any employee of an employer if the employee—
								(1)is a disconnected youth (as defined in
				clause (ii) of section 51(d)(14)(B), except that subclause (I) of such clause
				shall be applied by substituting 22 for 25),
				and
								(2)begins work for
				the employer after the date of enactment of this section.
								(c)TerminationThis
				section shall not apply to taxable years beginning after December 31,
				2013.
							.
				(b)Inclusion in
			 current year business creditSection 38(b) of such Code is
			 amended by striking plus and inserting a comma at the end of
			 paragraph (35), by striking the period and inserting , plus at
			 the end of paragraph (36), and by adding at the end the following new
			 paragraph:
					
						(37)the disconnected youth employment credit
				determined under section
				45S.
						.
				(c)Table of
			 sectionsThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of such Code is amended by adding after the item
			 relating to section 45Q the following new item:
					
						
							Sec. 45S. Disconnected youth employment
				credit.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
				IIIPreference for
			 youth employment in Federal jobs and in the performance of Federal
			 contracts
			301.Preference for
			 hiring youth park and forestry workersThe Secretary of the Interior shall give
			 preference to individuals that have attained age 16 but not age 22 for jobs
			 that provide services that are determined by the Secretary to be integral to
			 the operations of Federal public lands and parks.
			302.Preference for
			 Federal contracts with employers offering youth apprenticeships
				(a)In
			 generalNotwithstanding title III of the Federal Property and
			 Administrative Services Act of 1949 (41 U.S.C. 251 et seq.), in evaluating a
			 bid or proposal for a contract for the procurement of goods or services, a
			 contracting officer of an executive agency may give preference to an employer
			 for a contract for the procurement of goods or services by the Federal
			 Government if the head of the executive agency determines that—
					(1)the employer will employ, in a program of
			 apprenticeship and in the performance of the contract, individuals who—
						(A)are disconnected youth (as defined in
			 section 51(d)(14)(B)(ii) of the Internal Revenue Code of 1986, except that
			 subclause (I) of such section shall be applied by substituting
			 22 for 25) on the date on which the contract is
			 entered into; and
						(B)are domiciled in
			 communities with high unemployment; and
						(2)the funds made available for such contract
			 are appropriated for fiscal year 2012 under the authority of a law enacted to
			 create jobs in the area of—
						(A)infrastructure;
						(B)transportation;
			 or
						(C)green
			 energy.
						(b)Minimum
			 requirementAt least 5 percent of the total amount of funds
			 appropriated under the authority of a law described under subsection (a)(2)
			 shall be reserved for contracts with respect to which employers are given
			 preference under subsection (a).
				
